DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is claiming the benefit of prior-filed application No. 15/398,994 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 appears to have a typographical error in line 3 of the claim.  The examiner respectfully suggests replacing “usage” with -- [[usage]] used --.
Claim 8 appears to have a typographical error in line 2 of the claim.  The examiner respectfully suggests replacing “transmit” with -- [[transmit]] transmits --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mini generator” in claim 3 is a relative term which renders the claim indefinite. The term “mini” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “wireless network connectivity” in lines 1-2.  It is unclear how wireless network connectivity in Claim 4 is different from the wireless connection between the flow tube and a network in parent Claim 1.  The examiner has interpreted “wireless network connectivity” to be the same as the wireless connection between the flow tube and a network in parent Claim 1.
Claim 8 recites “a user’s electronic device” in line 2.  It is unclear if the user’s electronic device is the same limitation as “a user electronic device” in claim 1.  The examiner has interpreted the claim to mean that it is the same.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “wireless network connectivity” in lines 1-2.  However, parent Claim 1 already recites a wireless connection between the flow tube and a network.  Since the examiner has interpreted “wireless network connectivity” of Claim 4 to be the same as the wireless connection between the flow tube and a network in parent Claim 1 (see the rejection under 35 USC §112(b) above), Claim 4 does not further limit parent Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”).

As for claim 1, Danlogo discloses a water flow measurement system comprising:
a water resistant flow tube (Fig. 1), wherein the flow tube is adapted to connect in line with a water pipe (paragraph [0008]);
a water flow detector (32) wherein the water flow detector translates and converts water flow into units of measurement (paragraph [0008]);
a threaded connector (12a, 12b) at each end of the flow tube in order to connect the flow tube into the main water line of a user;
memory compartment (33) in the form of an SD card slot;
a wireless connection (30) between the flow tube and a network (55), wherein the wireless connection transmits data from the water flow detector (paragraph [0010]);
a user electronic device (51) connected to the network (55), wherein the user electronic device receives the data and performs analysis of the data through a software application stored on the user electronic device ()paragraph [0012]).

As for claim 2, Danlogo discloses that the flow tube includes a rechargeable battery (38) and a battery indicator (36) with an alarm (36).

As for claim 3, Danlogo discloses an inbuilt mini generator (31).

As for claim 4, Danlogo discloses wireless network connectivity (30).

As for claim 5, Danlogo discloses that the flow tube includes a unique barcode identifier (40).

As for claim 6, Danlogo discloses that the flow tube further includes an interactive screen (42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2004/0073524 by Smith et al. (“Smith”) and U.S. Patent Application Publication 2017/0111713 by Adler et al. (“Adler”).

	As for claim 7, Danlogo discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above).
Danlogo does not disclose that water flow data is automatically converted into cost data on water utilization
However, Smith discloses water flow data that is automatically converted into cost data on water utilization (paragraph [0013]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the water flow system of Danlogo by converting water flow data into cost data as disclosed by Smith in order to allow a user to see the costs of using water and encourage water conservation (Smith: paragraph [0002]).
Danlogo as modified by Smith does not explicitly disclose that the water flow data is converted within thirty seconds after water is [[usage]] used, in part because Danlogo as modified by Smith does not disclose providing water meter data in real time.
However, Adler discloses providing water meter data in real time (paragraph [0015] and claim 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Danlogo and Smith to provide water meter data in real time as disclosed by Adler because consumers could benefit directly by having accurate and real time information about their water usage (Adler: paragraph [0007]).
Danlogo as modified by Smith and Adler discloses that water flow data is automatically converted into cost data on water utilization (Smith: paragraph [0013]) within thirty seconds after water is [[usage]] used (Smith: step 30 and Adler: paragraph [0015] and claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2017/0111713 by Adler et al. (“Adler”).

As for claim 8, Danlogo discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above).
Danlogo does not disclose that the flow tube automatically transmits data in real time to a user’s electronic device.
However, Adler discloses a flow tube (20) that automatically transmits data in real time (paragraph [0015] and claim 1) to a user’s electronic device (120).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow tube of Danlogo to automatically transmit data in real time as disclosed by Adler because consumers could benefit directly by having accurate and real time information about their water usage (Adler: paragraph [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2016/0129464 by Frommer (“Frommer”).

As for claim 9, Danlogo discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above) and that the system automatically converts raw water flow data into desirable units of measurement for liquids (Danlogo: paragraph [0008]), stores the converted data in an SD card (paragraphs [0008] and [0012]) and automatically syncs that data to at least one user’s electronic device (Danlogo: paragraph [0012]).
Danlogo does not explicitly disclose that the system comprises inbuilt computer software that performs the functions of the system.
However, Frommer discloses inbuilt computer software that performs functions of a system (paragraph [0059 and [0061]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Danlogo to include the inbuilt computer software as disclosed by Frommer in order to provide a specific structure that automates the functions of the water flow measurement system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2004/0073524 by Smith et al. (“Smith”).

As for claim 10, Danlogo discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above) and that the user electronic device includes a software application that enables a barcode scanner (paragraph [0012]), wherein said barcode scanner automatically installs and setups a user’s electronic device when the barcode is scanned (paragraph [0012]).
Danlogo does not disclose that that the user electronic device includes a software application that automatically converts synced data into monetary value.
However, Smith discloses a user electronic device (44) that includes a software application that automatically converts synced data into monetary value (paragraph [0013]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the water flow system of Danlogo by including the software application as disclosed by Smith in order to allow a user to see the costs of using water and encourage water conservation (Smith: paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,494,480 issued to Klicpera (“Klicpera”) is cited for all that it discloses including a water flow meter system that automatically provides water use data to smartphones.
U.S. Patent 10,422,671 issued to Sankaran et al. (“Sankaran”) is cited for all that it discloses including a water flow meter that provides water use data to a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853